Title: To John Adams from Muscoe Livingston, 28 March 1780
From: Livingston, Muscoe
To: Adams, John


     
      Dear Sir
      Nantes 28 March 1780
     
     Permit me, late as it is, to congratulate you on your Safe arrival one More to this Country, after the very disagreable passage you must have had, Owing to the distress of the frigate you was on board of.
     You was so Good as take Charge of a Letter for Governor Livingston from me at Lorient last year; nay did you See him or did you send the Letter to him.
     I am happy to tell you, that I have all most Recovered My health; and as there is a fleet of French Men of war going out to America, I am Exceedingly Anxious to profit of such an Opportunity; can you and will you be so Good as to procure me a passage in one of them; Should they be destined for Virginia I can be of some Service to them, on that coast which I should be happy to do.
     I wish Much, to have had the happiness to See you, before I left this country, as I have Many things to Say, that in those days of amongst us it would be imprudant to trust to paper.
     Should I be So lucky as Git permition to go, in One of the Men of war for America; and you have any dispatches for the Continant, I beg leave to Offer you My best Services, on the delivery of them, as any thing Else, that I have the power of doing. Plan to direct to me, Au Soins de Mons. Schweighauser, I have the Honor to be with Much Respect Dear Sir, your most Obd H Ser,
     
      M. Livingston
     
     
    